Citation Nr: 1216971	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION

The Veteran had active service in the United States Air Force from January 1951 to January 1955. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California, which denied entitlement to the benefit sought.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  

The Veteran contends that he has tinnitus due to noise exposure in service.  

In September 2011 a VA audiological examination was conducted.  The examiner asked the Veteran if he experienced tinnitus and he said no.  Based on this response, the examiner concluded that there was no diagnosis of tinnitus and therefore did not provide an opinion as to the etiology of tinnitus, as the examiner found it did not exist.  The Veteran's wife was in the office with the Veteran for the audiological examination.  In a March 2012 statement, she reported that the audiologist asked a series of yes or no questions, and that the Veteran did respond "no" when asked about tinnitus, but when she explained to him that tinnitus was ringing in the ears, he said yes I do have that.  The Veteran's wife explained that the Veteran has difficulty hearing people.  The Veteran also reported that he thought he told the examiner that he had tinnitus, or ringing in the ears.  There was a misunderstanding at the examination resulting in inaccurate factual reporting and an incomplete opinion.   

In the Veteran's March 2007 claim for tinnitus he reported that it began in 2000.  The Veteran currently reports that he has ringing in his ears.  The Veteran is competent to report symptoms that he experiences through his senses, such as ringing in the ears, and the Board finds his report of ringing in the ears to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Veteran's wife also reported that he has complained about ringing in the ears and she is competent to report what she has been told, i.e. the Veteran's complaints of ringing in the ears.  

Still to be determined is whether the Veteran's current tinnitus is related to his service, which ended in 1955.  The audiological examination is incomplete as it did not provide an opinion as to whether the Veteran's tinnitus is related to the conceded acoustic trauma in service, or related to his now service-connected hearing loss.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a remand for a complete opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request an addendum from the audiologist who conducted the September 2011 examination, if available.  If that examiner is not available, schedule a new examination.  

The examiner should note that the Board finds the Veteran's reports of tinnitus to be competent and credible. 

The examiner should also note that the Veteran was exposed to acoustic trauma in service as a jet aircraft mechanic. 

The examiner is asked to provide an opinion as to whether the Veteran's tinnitus is at least as likely as not related to acoustic trauma in service or  to his service-connected bilateral hearing loss. 

A full and complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



